Citation Nr: 0016025	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement of the appellant to a higher monthly 
apportionment of the veteran's VA compensation.






ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran had honorable service from August 1984 to 
September 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 administrative determination of the VA 
Regional Office (RO) in Milwaukee, Wisconsin.

The appeal was docketed at the Board in 1999.  


REMAND

The Board observes that in an administrative determination 
entered by the RO in May 1998, the appellant was awarded an 
apportionment of the veteran's VA compensation, for the 
benefit of his child, in the amount of $100.00 per month.  
Thereafter, owing largely to the veteran's intervening award 
of a 100 percent compensation rating based on 
unemployability, the RO, in an administrative determination 
entered in August 1998, proposed to increase the appellant's 
apportionment to $400.00 per month.  

In an "Income and Expense Statement" dated in October 1998, 
the veteran itemized average monthly expenses in the range of 
$2500.00.  In the "Assets" portion of the statement, the 
veteran denoted having checking and savings accounts in the 
amount of "$3500.00" and "$7500.00" dollars, respectively, 
the total of the same being $11,000.00.  However, the 
narrative of an administrative determination entered by the 
RO in December 1998 reflects that the veteran had outstanding 
auto and personal loans in the amount of "$11,000.00", in 
addition to "old medical bills of $6,000.00 to $7,000.00."  
The Board is uncertain as to how the RO ascertained, in 
particular, that the veteran had a total of $11,000.00 in 
outstanding auto and personal loans.  In this regard, the 
file does not appear to reflect the submission of copies of 
any formal loan agreements involving the veteran which were 
entered into by December 1998 in substantiation of the 
foregoing asserted obligations, to particularly include any 
of the same in verification of the auto and personal loans 
totaling $11,000.00.  Significantly, in a statement (VA Form 
21-4138) received from the veteran in late October 1998, he 
merely observed that he had, in no stated amount, unpaid 
"medical bills", and further indicated that he was 
anticipating purchasing (with no reference to the price 
thereof or any financing arrangement) a "used van".  In any 
event, owing to the veteran's apparently presumed 
indebtedness related to the various aforementioned 
obligations, the RO, in an administrative determination 
entered in December 1998, reinstated the $100.00 per month 
apportionment originally awarded the appellant in the initial 
May 1998 administrative determination.  

Since, as noted above, the record does not appear to 
presently contain copies of any documentary evidence, such as 
formal loan agreements, involving the veteran which were 
entered into by December 1998 in substantiation of the 
asserted obligations (particularly the auto and personal 
loans totaling $11,000.00) which were apparently decisive 
factors in the RO's above-cited December 1998 administrative 
determination, the Board is of the opinion that such related 
evidence should be procured by the RO before further 
appellate action bearing on the appellant's apportionment 
claim ensues.  Further development to facilitate the 
accomplishment of the same is, consequently, specified below.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should advise the veteran to 
submit evidence, such as copies of the 
formal loan agreement(s), substantiating 
all indebtedness by which he had become 
encumbered by December 1998, to 
particularly include the same in formal 
verification of his auto and personal 
loans then totaling $11,000.00. 

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, she should be provided with an 
appropriate Supplemental Statement of the 
Case.  She should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




